Mr. Justice G-ailor
delivered the opinion of the Court.
This case has been incorrectly docketed. It should be styled, “J. Ross Ealdn, Superintendent et al., Appellants, -vs- Pharis Trentham, et al., Appellees.” The original bill in this cause was filed against J. Ross Eakin as Superintendent of the Great Smoky Mountains National Park, and after Defendant J. Ross Eakin died on June 8, 1946, by scire facias, the bill was revived against the successor of Eakin, J. Blair Ross, who was sued only as Superintendent of the Great Smoky Mountains National Park. As the record is presented to us on this appeal, the only Defendant is Blair Ross, and it was admitted in argument that on February 1, 1950, Blair Ross retired from office as Superintendent of the Great Smoky Mountains National Park, and no successor has yet been appointed, nor in this suit, has any attempt been made to revive the cause or substitute any Defendant for Blair Ross. Since the only grounds for relief sought by the bill are against Ross in his official capacity, and since he has retired from office and is no longer act*517ing in Ms official capacity, it results that there is now no Defendant, for or against whom a decree could he rendered by this Court. The motion of the Appellants to remand the case for an order of dismissal is, accordingly granted, and the canse is remanded to permit the entry of an order of dismissal in accordance with this memorandum.
All concur.